DETAILED ACTION
Response to Claim Interpretation
Given Applicant’s response and citation of structure in the specification the invocation of 112(f) is no longer considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 9, 10, 12 – 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhanwada et al. (hereinafter Dhanwada, US 20120110303).

Regarding claim 1, Dhanwada discloses:
a method for inter-processor communications at a device (see at least Fig. 4A, 4B and ph. [0026] – [0029]), comprising:
determining a configuration for a memory component of the device, the configuration indicating a plurality of processors that share the memory component, the configuration associated with a table including a set of fields corresponding to a memory resource, and the set of fields indicating one or more memory addresses, memory sizes, and permissions for the memory resource of the memory component (see at least Fig. 3A, 3B and ph. [0021] – [0025] for multiple processor cores that share memory of the system where the cores may have exclusive writing ability / permission to sections of memory, where Fig. 3A depicts an m by m array (a table) with n-byte address spaces where as each “space” holds the address data it is/acts as a field for said address data); 
assigning, to a first processor of the plurality of processors, a permission to write to the memory resource based at least in part on the configuration (see at least Fig. 3A, 3B and ph. [0022] – [0025] for multiple processor cores that share memory of the system where the cores may have exclusive writing ability / permission to sections of memory, including a first of the processor cores); 
writing first information to the memory resource by the first processor based at least in part on the assigned permission to the first processor (see at least Fig. 3A, 3B and ph. [0021] – [0025] for multiple processor cores that share memory of the system where the cores may have exclusive writing ability / permission to sections of memory which then occurs when the instructions so dictate); and 
preventing a second processor of the plurality of processors and a remainder of the plurality of processors from writing to the memory resource based at least in part on the assigned permission to the first processor (see at least Fig. 3A, 3B and ph. [0021] – [0025] for multiple processor cores that share memory of the system where the cores may have exclusive writing ability / permission to sections of memory, which then prevents other processors, including any second processor from writing to the exclusive-read-only memory of the processor core to which it is assigned).

Claim 12 is an apparatus for inter-processor communications at a device version of claim 1, and is similarly rejected.  In addition, Dhanwada discloses numerous processor cores with memory coupled to the processor cores.

Claim 20 is an apparatus for inter-processor communications at a device version of claim 1, and is similarly rejected.

Regarding claims 2 and 13, the rejections of claims 1 and 12 are incorporated and Dhanwada discloses:
reading the first information from the memory resource by the second processor based at least in part on writing the first information to the memory resource by the first processor (at least ph. [0003] discloses that the other processor cores have read access to the exclusive-write areas of memory dedicated to the other processor cores for their write access only).

Regarding claims 3 and 14, the rejections of claims 2 and 13 are incorporated and Dhanwada discloses:
determining a validity of the first information by the second processor based at least in part on the reading of the first information from the memory resource by the second processor (at least ph. [0043] discloses how the invalidating errant cache values force the computation loaded the correct value for the handling from the other processor indicated by that different processor ID).

Regarding claims 4 and 15, the rejections of claims 2 and 13 are incorporated and Dhanwada discloses:
reading, by the second processor, a value indicative of the permission from a field of the set of fields (at least ph. [0003] indicates that the other processors are allowed read access to the exclusive write areas of memory dedicated to other processor cores) of the table associated with the configuration, wherein the field corresponds to the memory resource (see at least Fig. 3A, 3B and ph. [0021] – [0025] that disclose the memory fields arranged in rows and columns (i.e. a table) ).

Regarding claims 5 and 16, the rejections of claims 2 and 16 are incorporated and Dhanwada discloses:
assigning, to the second processor, the permission to write to the memory resource based at least in part on writing the first information to the memory resource by the first processor (the synchronization process described in at least Fig. 3A, 3B and ph. [0021] – [0025] discloses how the data to be synchronized from one processor core will be synchronized with the other processor cores that require the synchronization, in this way a second processor will write to its memory the data from the memory of a first processor); and 
preventing the first processor and the remainder of the plurality of processors from writing to the memory resource based at least in part on the assigned permission to the second processor (after the synchronization in at least Fig 3A, 3B and ph. [0021] – [0025] then the writing to the restricted memory areas dedicated to their respective processor cores will still be in effect, therefore subsequent write access by a first processor will be prohibited to an area of memory that allows only the second processor core to perform its write operations).

Regarding claims 6 and 17, the rejections of claims 5 and 16 are incorporated and Dhanwada discloses:
writing, to the memory resource and by the second processor, second information in response to the first information based at least in part on the assigned permission to the second processor (the synchronization process in at least Fig 3A, 3B and ph. [0021] – [0025] still only allows for each dedicated processor core to write to its respective memory area, in this way, the second processor core writes the information to be synchronized from the first processor core (meaning the core that required the other cores to synchronize) to its own dedicated memory write area).

Regarding claim 8, the rejection of claim 5 is incorporated and Dhanwada discloses:
writing, by the first processor, a value indicative of the permission to a field of the set of fields (see at least Fig. 3A, 3B and ph. [0021] – [0025] for multiple processor cores that share memory of the system where the cores may have exclusive writing ability / permission to sections of memory) of the table associated with the configuration, wherein the field corresponds to the memory resource (see at least Fig. 3A, 3B and ph. [0022] – [0025] that disclose the memory fields arranged in rows and columns (i.e. a table) ).

Regarding claim 9, the rejection of claim 8 is incorporated and Dhanwada discloses:
the table comprises a plurality of rows (see at least Fig. 3A, 3B and ph. [0021] – [0025] that disclose the memory fields arranged in rows and columns (i.e. a table) ), each row corresponding to a respective memory resource and comprising a set of parameters indicative of the respective memory resource within the memory component (at least ph. [0004] discloses written values (i.e. parameters) to the memory addresses).

Regarding claim 10, the rejection of claim 8 is incorporated and Dhanwada discloses:
writing the value indicative of the permission is based at least in part on the assigned permission to the first processor (see at least Fig. 3A, 3B and ph. [0021] – [0025] for multiple processor cores that share memory of the system where the cores may have exclusive writing ability / permission to sections of memory and therefore any values/parameters written into memory address/areas as per at least ph. [0004] will be done at least in part because the permissions so allow said writing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 11, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhanwada in view of Kocher et al. (hereinafter Kocher, US 20140044265).

Regarding claims 7 and 18, the rejections of claims 5 and 17 are incorporated and Dhanwada discloses:
preventing the second processor and the remainder of the plurality of processors from writing to the memory resource based at least in part on the assigned permission to the first processor (see at least Fig. 3A, 3B and ph. [0021] – [0025] for multiple processor cores that share memory of the system where the cores may have exclusive writing ability / permission to sections of memory, including a first of the processor cores).
Dhanwada does not disclose, however, Kocher discloses:
assigning, to the first processor by the second processor, the permission to write to the memory resource based at least in part on writing the second information (at least ph. [0131] discloses a core with the ability to delegate permissions to allow the writing to otherwise secure memory). 
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Dhanwada, by the teachings of Kocher in order to provide flexibility in secure memory areas allowing for another processor to handling the writing functions and freeing the other processor to perform other needed functions.

Regarding claims 11 and 19, the rejections of claims 1 and 12 are incorporated and Dhanwada does not expressly disclose, however, Kocher discloses:
resetting the permission to write to the memory resource, wherein each of the plurality of processors is operable to write to the memory resource based at least in part on the reset permission (at least ph. [0131] discloses a core with the ability to delegate/reset  permissions to allow the writing to memory that was secure from writing prior to the resetting/delegating of the permissions).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Dhanwada, by the teachings of Kocher in order to provide flexibility in secure memory areas allowing for another processor to handling the writing functions and freeing the other processor to perform other needed functions.
Other References Not Cited
Egi et al. (US 20150052267) discloses CPUs that are only allowed to write to assigned memory segments in at least ph. [0021].
Mamidala et al. (US 20130326180) discloses core processors with exclusive read and write access/permission.
Response to Arguments
Applicant asserts that the Dhanwada reference does not disclose the features presented in the amended claims, specifically the limitation(s) “the configuration associated with a table including a set of fields corresponding to a memory resource, and the set of fields indicating one or more memory addresses, memory sizes, and permissions for the memory resource of the memory component.”  However, at least Fig. 3A, 3B and ph. [0021] – [0025] disclose that for multiple processor cores share memory used by/throughout the system.  Further, these cores possess exclusive writing ability / (i.e. there is “permissions”) to write to different portions of memory.  Additionally, Fig. 3A depicts an m by m array (note, that for data structures this is data arranged in the form of a table structure).  This m by m array/ table comprises n-byte address spaces.  Furthermore, as these sections of the m by m array / table hold address space information, they are acting as (i.e. they are) fields that hold the address data.  As such, all the limitations presented are taught by the Dhanwada reference.
The Applicant also asserts that dependent claims 4 and 8 are not disclosed by the Dhanwada references.  However, these arguments, apparently, both rest upon the same logic as argued in claim 1 that the m by m array that holds address data is not a “table.”  As discussed above, the m by m array is arranging holding data within it.  It is hard to understand how this cannot be considered as a data structure that is not to be understood as a data table.  Certainly under any reasonable person standard it must be considered as a table.  As such, the arguments for claims 4 and 8 are also unconvincing.
As Applicant’s amendments and arguments fail to overcome the art of record the previous art rejections stand.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194